   Case 0:19-cr-60254-RKA Document 1 Entered on FLSD Docket 08/16/2019 Page 1 of 5

AO 91(Rev.08/09) CriminalComplaint

                                  U NITED STATES D ISTRICT C OURT
                                                          forthe
                                               Southern DistrictofFlorida

                United StatesofAmerica                      )
                            V.                              )
                                                            )     CaseNo. 19-mj-6391-BSS
              BRIAN MARTIN R OBERTS,                        )
                                                            )
                                                            )

                                                CRIM INAL CO M PLAINT

         1,thecomplainantinthiscase,statethatthe following istrueto thebestofmy knowledgeand belief.
Onoraboutthedatets)of                   Auqust13,2019         inthecountyof                          Broward     inthe
   Southern    Districtof                Flori
                                             da       ,thedefendantts)violated:
         CodeSection                                                 OffenseDescri
                                                                                 ption
18 U.S.C.2113(a)                           Bankrobbery




         Thiscriminalcomplaintisbased on thesefacts;
See attached alidavit




         W continuedontheattachedsheet.


                                                                                    Colnplainant'
                                                                                                ssignatllre

                                                                            NichqlasSotherlund,SpecialAqent(FBI)
                                                                                     Printednameand title

Sw orn to beforem e and signed in m y presence.


Date:h .à r> N          '
                                                                                                 '
                                                                                                 ss nature

City and state:                  FortLauderdale,Florida                               tzerjV.s.MaqistqgteJudge
                                                                            Barrx-y.Sel     ..                           -.
                                                                                     Printed àyt-
                                                                                                //'
                                                                                                  )?t
                                                                                                    ?ancltitle
Case 0:19-cr-60254-RKA Document 1 Entered on FLSD Docket 08/16/2019 Page 2 of 5



                    A FFID A VIT IN SUPPO R T O F CR IM IN AL C O M PLA INT

         YourAffiant,N icholasSotherlund,being duly sworlz,deposesand statesasfollows:

                          IN TR O D U CTIO N AN D A G EN T BA CK G R O U N D

                  1am a SpecialAgentforthe FederalBureau oflnvestigation (ûûFB1'')currently
  assigned to the ViolentCrimes/Fugitive Task Force in the M iam iDivision.l have received

  trainingattheFBIAcademyin Quantico,Virginia.Asa SpecialAgentfortheFBI,my current
  duties involve the investigation of a variety of violations of federal offenses,including bartk

  robberies,HobbsActrobberies,extortion,and otherviolationsoffederallaw.IhavebeenanFBl

  SpecialAgentsinceJanuary 2019andhavebeen assignedtotheM iam iDivision sinceM ay 2019.

  Priorto m y em ploym entasa SpecialAgentw ith the FB I,1w orked asa D eputy Sherifffrom A pril

  2015to Decem ber2018 wherelinvestigated violationsofFlorida StateStatute.

                  This affidavit is subm itted in supportof a crim inalcomplaintcharging BRIAN

  M ARTIN ROBERTS (CtROBERTSD')with bankrobbery,in violation ofTitle 1#,United States

  Code,Section 2113(a).
                  1respectfully subm itthatthere isprobablecauseto believe thaton A ugust13,2019,

  ROBERTS did know ingly take,by intim idation,from persons and presence ofem ployees ofW e

  FinancialFlorida CreditU nion,located at2246 W ilton D rive,W ilton M anors,Florida 33305,

  approximately eleven thousandninehundred twentytwo dollars($1l,922.00)in United States
  currency belonging to, and in the care custody, control, m anagem ent,and possession of W e

  FinancialFloridaCreditUnion,acreditunion whosedepositswerethen insured by theNational
 Cx   eh# '@ 2ûqN *y<'               * A'oqBou:
  A zar'zxr.1zaf.1ran zaT-/N -O-,.I;# TJn ;za.u.c

                   The statem ents contained in this aftidavitare based on m y personalknow ledge,as

  w ellas inform ation relayed to m e by other law enforcem entofticials and creditunion security
Case 0:19-cr-60254-RKA Document 1 Entered on FLSD Docket 08/16/2019 Page 3 of 5



  persolm elinvolved in thisinvestigation. 1have notincluded in this affidaviteach and every fact

  known to m e. Rather,1haveincluded only the factsthatare sufficientto establish probable cause

  for the issuance of a crim inal com plaint against RO BERTS for the above-described crim inal

  violation.

                                      PR O BAB LE CA U SE

               O n August l3,2019,atapproxim ately 11:59am ,a w hite m ale,later identified as

  BRIAN M ARTIN ROBERTS,entered the W e FinancialFlorida CreditUnion,located at2246

  W iltonDrive,W iltonM anors,Florida33305.W eFinancialFloridaCreditUnion isacreditunion

  whosedepositswereinsured bytheNationalAssociationofCreditUnions(NACU).
               RO BERTS w as w earing a black trash bag and dark sunglassesconcealing hisface,

  a grey long sleeve shirtdisplaying dkcalvin Klein,''and grey shorts.ROBERTS entered W e

  Financial Florida Credit Union, approached the victim teller, and dem anded m oney. U pon

  ROBERTS'Sdemand,and outoffearforhersafety and the safety ofotherspresentin the credit

  union, the victim teller handed R OBER TS eleven thousand nine hundred tw enty two dollars

  ($11,922.00)in United Statescurrency.ROBERTS grabbed themoney from two ofthetellers
  and fled the creditunion on foot.

               The robbery was recorded on the credit union's video security cam eras.

  footage revealed photos of the subject's physicaldescription and clothing.         canvass of
  businesses sunounding W e Financial Florida Credit Union 1ed to the location of surveillance

  footage show ing ROBERTS fleeing the area of the credit union.In the obtained surveillance

  video, R OBERTS can be seen tleeing the area of the credit union w ithout the garbage bag

  covering his face.




                                                2
Case 0:19-cr-60254-RKA Document 1 Entered on FLSD Docket 08/16/2019 Page 4 of 5



        8.    Residents and m otorists described R OBERTS as frantically fleeing the area and

  offering $300to motoristsforarideto Broward Boulevard.
              On August15,2019,FortLauderdalePoliceDepM m entrespondedtothereportof

  arobbery(unrelated).PoliceofficerslocatedROBERTSintheareaofthatrobbery,andthevictim
  ofthatrobberyidentified ROBERTS astherobber.W hile in thecustody ofofficerswith the Fort

  Lauderdale Police D epartm ent, R OBERTS spontaneously stated he did not com m it any

  bank/creditunion robberies.
              ROBERTS waslatertransported to the Fol'tLauderdale Police Departm ent.After

  being questioned by Fol4 Lauderdale Police D epartm ent personnel regarding the robbery on

  August15th ROBERTS wasinterviewed by m em bersofthe FortLauderdalePolice Departm ent

  along with a SpecialA gentfrom the FederalB ureau oflnvestigation.Post-M iranda,ROBERTS

  adm ittedtotherobbery oftheW eFloridaFinancialCreditU nionon August13,2019.ROBERTS

  wasshown surveillanceimagesfrom therobberyatFeFloridaFinancialCreditUnion,and
                                      hq<'h tm làf            b'ïw'
                                                                  tK: 1'
                                                                       1i G 'QQI ïhYV .t0*Aw
  ROBERTS admitted he wasthe subjectshown on the sulveillance 1magesaROBERTS also ,
  described in detailhow he spent the m oney he stole from the creditunion.ROBERTS further

  acknowledged thatheoffered passing m otorists$300to transporthim away from thearea ofthe

  robbery.

                                     C O N CL USIO N

               Based on m y training and experience,and as further supported by the facts in this

  affidavit,1respectfully subm itthatthere isprobable cause to believe thaton August 13,2019,

  BRIAN M A RTIN RO BERTS,know ingly,by m eans ofintim idation,took from the person and

  presence ofan employee ofafederally insured creditunion approximately $ll,922.00 in United
  States currency belonging to,and in the care,custody,ctmtrol,m anagement,and possession of
Case 0:19-cr-60254-RKA Document 1 Entered on FLSD Docket 08/16/2019 Page 5 of 5



  W eFinancialFloridaCreditUnion,locatedat2246W iltonDrive,W iltonM anors,Florida33305,

  in violationsofTitle 18,UnitedStatesCode,Section2113(a).


       FURTHER YOUR AFFIANT SAYETH NAUGHT.



                                         SPECIA L A EN T N ICH O LA S SOTHERLUN D
                                         FED ER AL BU REA U O F IN V ESTIGA TION

 Subsvia
   '
      'edandswolm beforeme
    ï%-dayofA t2019.

 H ON O RA    B RRY .SEL     R
 UN ITED STA T   A GISTR ATE JU D GE




                                            4
